DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Claims 9-10, 12 has/have been canceled, claim 14 is/are newly added, and claims 1-8, 11, and 13-14 have been considered on the merits. All arguments have been fully considered. 

The objection to the specification has been withdrawn due to the instant amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



This judicial exception is not integrated into a practical application because there is no disclosure in the claims that integrates the judicial exception into a practical application. 
Because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eiraku et al. (2011, Nature) in light of Sasai et al. (2012, Development).
Eiraku et al. teach a cell aggregate formed by ES cells that forms RPE (retinal pigment epithelium), NR (neural retina), and a joint (hinge; narrow-angled flexure) (see p.52, 1st col. Four phases of 3D eye-cup morphogenesis; Figs. 2-3). The joint or hinge is a region between the RPE and NR, and thus, it is considered as a CMZ as claimed. In fact, according to Sasai et al., the hinge is a boundary between neural retina and retinal pigment epithelium in the optic cup which gives rise to the ciliary margin (see p.4112, Box1). Thus, the structure of the cell aggregate of Eiraku et al. is considered the same as the claimed product having RPE, NR and CMZ. 
Eiraku et al. teach that the eye cup (i.e. phase4 optic cup) is isolated at day 10, and subjected to a floating culture, and the isolated eye cup comprising RPE and NR (Fig. 5; p.53-54, Self-directed stratification of neural retina tissue). Eiraku et al. teach that the phase4 retinal tissue contains NR that is continuous from the RPE and stratified (Fig. 5, p.53-54, Self-directed stratification of neural retina tissue).
The cell aggregate of Eiraku et al. has RPE, NR and a joint/hinge (i.e. CMZ) on the surface of the cell aggregate, and the NR is continuous to RPE and the joint/hinge, and stratified (see p.53, 2nd col. Self-directed stratification of neural retina tissue).

Regarding the limitation directed to the NR being not covered by the RPE, Figure 3h of Eiraku et al. shows that RPE (red) is not covering NR (green), rather RPE is adjacent to the NR. In addition, Fig. 2d shows the progression during Phases 1-4 corresponding Day6.75 to Day8.75 where the spherical vesicle is developed the narrow-angled flexure (i.e. CMZ-like structure; hinge).
Thus, the cell aggregate structure of Eiraku et al. in light of Sasai et al. meets the subject matter of claims 7-8 and 11.
	Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eiraku et al. as applied to claims 7-8 and 11 above, and further in view of Zhu et al. (US2011/0269173).
	Eiraku et al. do not teach that the cell aggregate is formed from a human pluripotent stem cell (claim 14).
	Zhu et al. teach that retinal progenitor cells derived from human pluripotent stem cells can differentiate into retinal pigment epithelium cells (see entire document).
	It would have been obvious to a person skilled in the art to use human pluripotent stem cells for producing cell aggregates of Eiraku et al. with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, 11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,077,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘425 patent disclose the method comprising the same method steps of the claims of the instant application. While the claims of the ‘425 patent do not particularly claim the artificial cell aggregates of claims 7-8 and 10-11 of the instant application, however, the method of the ‘425 patent would produce the same product as claimed in the instant application. Thus, the claims of the ‘425 patent render the claims of the instant application obvious.

Claims 1-8, 11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,233,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘423 patent disclose the method comprising the same method steps of the claims of the instant application. While the claims of the ‘423 patent .

Claims 7-8, 11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-43 of copending Application No. 15/521,387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘387 application disclose the method steps of preparing a cell aggregate from a pluripotent stem cells to generate a retinal tissue (i.e. neural retina; claim 46). While the claims of the ‘387 application do not disclose ciliary marginal zone-like structure or RPE, however, it is considered that the process steps of the claims of the ‘387 application would inherently generate neural retinal along with CMZ and RPE in the retinal tissue since the cells present in the cell aggregate includes those present in neural retina, RPE, and CMZ (claim 40). Thus, the claims of the ‘387 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 11 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/267,948 (reference application). It is noted that the claims of the ‘948 application are . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘948 application disclose the method steps of preparing a cell aggregate from a pluripotent stem cells to generate a retinal tissue (RPE), which is substantially similar to the claims of the instant application (i.e. utilizing Wnt signaling substance). While the claims of the ‘948 application do not disclose neural retinal or ciliary marginal zone-like structure, however, it is considered that the process steps of the claims of the ‘948 application would inherently generate neural retinal and CMZ along with RPE in the retinal tissue. Thus, the claims of the ‘948 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Regarding the 101 rejection, applicant amended the claims to disclose that the NR is a continuous and stratified with Crx positive cells, and alleged that the claimed feature is not naturally occurring, and referred Fig. 1D of Fujimura et al. Applicant further stated that Heavner et al. states that “[t]he RPE has completely surrounded the neural retina”, referring Fig. 4C. It is acknowledged that Fig. 1D of Fujimura et al. shows the NR is covered by the RPE. However, Fig. 1D shows the eye development in vertebrate at E13.5. During the earlier stage, particularly at E9.5 (i.e. optic vesicle stage; Fig. 1B), pNR (presumptive neural retina), pRPE (presumptive retinal pigment 
It is also noted that the instant claims no longer disclose the limitation that the NR is not covered by the RPE.
Applicant cited Sasai et al. for supporting the arguments that a hinge (a boundary domain between neural retina and retinal epithelium in the optic cup) does not yet contain a ciliary margin. This does not necessarily provide markedly different structure of the claimed product compared to the naturally occurring retinal tissue during the eye development. The Examiner interprets the term “ciliary margin” differently from the term “ciliary margin zone-like structure” as claimed. As discussed above, during the development, a boundary between NR and RPE (or pNR and pRPE in Fujimura) is present at early stage of the optic vesicle formation and further into optic cup development stage in the vertebrate eye development. Thus, it is the Examiner’s 
Regarding the 102 rejection, the newly added limitation is taught by Eiraku et al. in Fig. 5 as discussed in the claim rejection above.
Applicant alleged that the structure of Eiraku’s cell aggregate does not have the hinge containing a ciliary margin and thus different from the artificial cell aggregate of the pending claims. It is understood that the claimed product contains cell aggregate comprising a CMZ-like structure, and it is not clear how the definition of Sasai with regard to the term “hinge” would render the cell aggregate of Eiraku different from the claimed product. The term “CMZ-like structure” of the instant claims is not clearly defined in the instant specification and thus, the Examiner has interpreted the term as a hinge or a boundary between NR and RPE as taught by Sasai. Eiraku’s cell aggregate according to Fig. 5 or phase4 optic cup contains a structure considered as a CMZ-like structure. The claimed invention does not require “ciliary margin” per se, rather it requires a “CMZ-like” structure.
Applicant also discussed the teaching of Eiraku that phase-4 NR was isolated and suspension-cultured and the isolated tissues spontaneously formed large, continuous epithelial structures with clear stratification after 10-14 days, and the Crx expression is observed after day 12. Applicant concluded that the phase-4 NR does not form a continuous stratified NR with Crx positive cells as required by the pending claims. It is not clear how applicant came up with this conclusion when Eiraku actually teaches a continuous NR with clear stratification with Crx expression after the suspension culture of phase4 NR tissue. 


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAEYOON KIM/Primary Examiner, Art Unit 1632